

115 HR 6569 IH: Removing Extra Transportation Infrastructure Luxury Expenses Act
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6569IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Faso introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require a waiver if the installation of differently colored tiles in certain tunnel projects is
			 expected to create additional costs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Removing Extra Transportation Infrastructure Luxury Expenses Act or the RETILE Act. 2.Differently colored tiles in projects (a)Projects for a public facility damaged or destroyed by a major disaster (1)In generalNotwithstanding any other provision of law, a State or local government, for purposes of a covered project, may not install differently colored tiles in a tunnel if—
 (A)the installation of such tiles is reasonably expected to incur a higher cost than the installation of same-color tiles; and
 (B)such government has not obtained a waiver from the Secretary of Homeland Security. (2)Waiver (A)In generalA State or local government may apply for a waiver from this requirement.
 (B)Granting of waiverThe Secretary may grant a waiver based on safety factors, historical preservation factors, or any other factor the Secretary considers relevant.
 (3)Covered projectIn this subsection, the term covered project means a project for which a State or local government receives a public assistance grant under section 406 or 428 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172 or 5189f).
 (4)RegulationsNot later than 180 days after the date of enactment of this section, the Secretary shall issue regulations to carry out this subsection.
				(b)Projects under title 23, United States Code
 (1)In generalChapter 1 of title 23, United States Code, is amended by adding at the end the following:  171.Use of tiles in initial construction, replacement, or repair in tunnel projects (a)Withholding of funds for noncompliance (1)In generalThe Secretary shall withhold any funding for any project under this chapter if such project uses differently colored tiles in a tunnel and—
 (A)the installation of such tiles is reasonably expected to incur a higher cost than the installation of same-color tiles; and
 (B)the Secretary has not issued a waiver under this section. (2)Availability of waiver (A)In generalA State may apply for a waiver from this requirement.
 (B)Granting of waiverThe Secretary may grant a waiver based on safety factors, historical preservation factors, or any other factor the Secretary considers relevant.
 (3)RegulationsNot later than 180 days after the date of enactment of this section, the Secretary shall issue regulations to carry out this section..
 (2)Clerical amendmentThe table of sections for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 170 the following new item:
					
						
							171. Use of tiles in initial construction, replacement, or repair in tunnel projects..
				